Per Curiam.
Damages in $450.00 were awarded for injury to an automobile on a railroad grade crossing. The declaration alleges negligence in not maintaining a safe crossing, but the record discloses that the condition of the automobile and the negligence of the party running it contributed largely and proximately to the injury. Under such circumstances, the judgment is excessive, in. that the damages were not reduced in proportion to the negligence of the driver. The plaintiff may remit $250.00, or the judgment will stand reversed for a new trial.
It is so ordered.
Whitfield, Ellis, Browne, West and Terrell, J. J., concur.